Citation Nr: 1435518	
Decision Date: 08/08/14    Archive Date: 08/20/14

DOCKET NO.  09-02 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois



THE ISSUE

Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to April 17, 2012, and over 70 percent thereafter.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The Veteran served on active duty from February 1968 to October 1970.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from an April 2007 rating decision of the VA Regional Office in Chicago, Illinois.  

The case was remanded by Board decision in March 2012.

During the pendency of the appeal, by rating action in October 2012, the 50 percent disability evaluation for PTSD was increased to 70 percent, effective from April 17, 2012.  Although a higher rating has been granted, the issue remains in appellate status, as the maximum schedular rating has not been assigned from the date of claim in 2006. See AB v. Brown, 6 Vet. App. 35 (1993).

Following review of the record, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

The Veteran's Virtual VA electronic claims file has been reviewed in conjunction with consideration of the issues on appeal.  It contains pertinent records.  Therefore, further consideration of the claims must include review of both electronic folders.


REMAND

The Veteran contends that the symptoms associated with his service-connected PTSD are more disabling than reflected by the currently assigned disability evaluations and that higher ratings are warranted before and after April 17, 2012.

Initially, the Board observes that following the issuance of a supplemental statement of the case in October 2012, the Veteran was afforded a new VA compensation examination for PTSD purposes in October 2013.  It appears that the October 2013 VA examination report has not been considered in the adjudication of this case.  Neither the appellant nor his representative has waived consideration of this information by the agency of original jurisdiction.  As such, the Board cannot consider this evidence in the first instance and must remand this matter to the RO for a supplemental statement of the case. See 38 C.F.R. §§ 19.38, 20.1304(c) (2014).  

Review of the record indicates that the Veteran receives continuing outpatient treatment for symptoms associated with PTSD.  The most recent records date through October 2012.  As there is potential notice of the existence of additional VA records, they must be retrieved and associated with the other evidence on file. See Bell v. Derwinski, 2 Vet. App. 611 (1992).  Therefore, VA outpatient records dating from November 2012 should be requested and associated with the claims folder or placed in Virtual VA/VBMS.

It is noted that the appellant is employed as of the date of the most recent examination, and as such a total rating claim is not raised by the record.  See Rice v. Shinseki, 22 Vet. App. 477 (2009).

Accordingly, the case is REMANDED for the following actions:

1.  Request relevant VA outpatient records dating from November 2012 to the present and associate them with the claims folder or Virtual VA/VBMS.  All attempts to obtain records should be documented.

2.  After taking any further development deemed appropriate, re-adjudicate the remaining issue on appeal.  This should include consideration of any new outpatient records and the October 2013 VA examination.  If a benefit is not granted, provide the appellant and his representative a supplemental statement of the case and afford them an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).


_________________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

